DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to applicant’s arguments. Applicant's arguments and amendments have been considered with the results that follow: 
The previous 35 U.S.C. 112 and 35 U.S.C. 101 rejections are overcome based on Applicant’s amendments. 
Claims 1-19 are amended. 
Claim 20 is newly presented.
THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 through 5, 7, 11 through 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalibard (US 20190118384 Al) .
 	Regarding claim 1, Dalibard discloses a  non-transitory computer-readable medium, having stored thereon, computer-executable instructions that, when executed by a computer, cause the computer to execute operations (Dalibard [0011]: "a processor configured to: receive as input instructions defining a motion of the mobile robot and instructions defining a behavior of the mobile robot… calculate, based on the predicted trajectory of the center of mass of the mobile robot and the instructions defining a behavior of the mobile robot, predicted movements of articulated limbs" where processor reads on "computer"), the operations comprising:
constructing an action model that decides an action of an action body (Dalibard [0011]: "receive an input instructions defining a behavior of the mobile robot" where receive reads on "learn", instructions read on "action model", behavior reads on "action", and mobile robot reads on "action body" also see [0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”) on a basis of: (i) environment information indicating a first environment surrounding the action body, and (ii) action cost information indicating a cost (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot" where constraints reads on "environment information" and movements reads on "action cost information indicating a cost" (Examiner understands that "action cost information" refers to any type of movement/behavior from the robot) when based on an action, the action body takes,  in the first environment (Dalibard [0032]: "take into account unexpected constraints or interactions ... unexpected obstacles, or to adopt a behavior when seeing a human or a robot with which an interaction is possible" where adopt a behavior reads on "takes an action" and seeing a human reads on "first environment"); and
controlling the action of the action body in the first environment (Dalibard [0072]: "robot can determine, when seeing a human being, to advance and shake" where determine reads on "decide", seeing a human reads on "first environment", and robot reads on "action body"; also see [0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”) on a basis of the environment information (Dalibard [0015]: "calculate predicted movements of articulated limbs with respect to dynamic constraints" where constraints reads on "environment information") and the action model (Dalibard [0011]: "instructions defining a behavior of the mobile robot" where instructions read on "action model").

Regarding claim 2, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein the operations further comprises:  
predicting the action cost information on a basis of the environment information, the action cost information indicating the cost when based on the action,  the action body takes, in the first environment (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot" where movements reads on "action cost information" and constraints reads on "environment information"; also see [0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”).

Regarding claim 3, Dalibard discloses the non-transitory computer-readable medium according to claim 2, wherein the operations further comprises: 
constructing a prediction model for predicting the action cost information from the environment information (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot” where predicted movements reads on "predicts the action cost information" and constraints reads on "environment information"; it is understood that whatever programming causes the processor to perform this calculation constitutes "a prediction model"), and wherein the action cost information is predicted by inputting the environment information into the prediction model (Dalibard [0015]: "the processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot in order to minimize a function of cost").

Regarding claim 4, Dalibard discloses the non-transitory computer-readable medium according to claim 3, wherein
the environment information includes a captured image, segmented into a plurality of partial areas, obtained by imaging the first environment ([0043]: two 2D color RGB cameras; also see [0051] note: it is understood that the movements apply to all segments/parts of the image), and
the action cost information is predicted for each of the plurality of  partial areas of the captured image ([0051] Position/movements of the robots are controlled by its motors ... in view of the measurements of the sensors. [0052] From sensors ... the computing modules of the robot can compute a local map of the obstacles in its environment" where movement reads on "action cost information"; it is understood that the movements apply to all segments/parts of the image).

Regarding claim 5, Dalibard discloses the non-transitory computer-readable medium according to claim 3, wherein
the action cost information is predicted based on a comparison of first measurement information measured for the action body when based on the action, the action body takes in the first environment with second measurement information measured for the action body when the action body takes an action in a second environment (Dalibard [0032]: "take into account unexpected constraints or interactions ... unexpected obstacles, or to adopt a behavior when seeing a human or a robot with which an interaction is possible" where constraints reads on "environment", where seeing a human reads on "the first environment" and where unexpected obstacle reads on the "second environment"; further explained in Dalibard: [0072] "behavior of the robot is planned in advance ... other embodiments of the invention ... the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, ... the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs" where an environment with no obstacle reads on "first environment", where an environment with an unexpected obstacle reads on "second environment", where the change in movement/action cost information indicates a discrimination/comparison between the two environments).

Regarding claim 7, Dalibard discloses the non-transitory computer-readable medium according to claim 5, wherein
the first measurement information and the second measurement information are information based on at least one of; moving distance (Dalibard [0036] "The robot can also include two 2D color RGB cameras... so as to be able to sense its relative position to objects/beings in its environment" also see [0043], [0052], [0064]: “values of the refresh cycles for the data processed by each module: 20 ms for the updating of the robot's posture and the fall management data; 10 ms for the values of some of the sensors. A map of the obstacles in the environment of the robot can be refreshed every 100 ms, which is the typical cycle time for processing images acquired by a 3D camera”), moving speed, an amount of consumed power, a motion vector including a coordinate before and after movement, a rotation angle, angular velocity, vibration or inclination.

Regarding claim 11, Dalibard discloses the non-transitory computer-readable medium according to claim 2, wherein the operations further comprises:
deciding an action of the action body in the first environment (Dalibard [0077]: "the processor is configured to calculate the predicted trajectory under a number of different constraints") on a basis of the predicted action cost information ([0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot").

Regarding claim 12, Dalibard discloses the non-transitory computer-readable medium according to claim 1, (Dalibard [0011]: "a processor configured to: receive as input instructions defining a motion of the mobile robot and instructions defining a behavior of the mobile robot… calculate, based on the predicted trajectory of the center of mass of the mobile robot and the instructions defining a behavior of the mobile robot, predicted movements of articulated limbs" where processor reads on "computer") wherein the operations comprises:
generating a display image (Dalibard [00134]: "implemented in an editor of movements of the robot, such as the user interface displayed in figures 5a and 5b. It can thus be used to obtain a preview of the movements of the robot" where user interface reads on "a display image") in which the action cost information for each position is associated with an environment map showing an action range of the action body (Dalibard Fig. 5a, [0129]: a user interface to define the movements/"action cost information" of a robot within an environment; see also Fig. 5e: displays the trajectory and behavior of the robot...based on the target trajectory defined in the window 500a).

Regarding claim 13, Dalibard discloses the non-transitory computer-readable medium according to claim 12, wherein the operations further comprises: 
deciding an action of the action body in the first environment on a basis of the action cost information inputted according to a user operation on the display image (Dalibard [0024] The invention also discloses a user interface to define motions and behaviors of a mobile robot... let the user define as input instructions defining a motion of the mobile robot and instructions defining a behavior of the mobile robot; calculate a target trajectory of the center of mass of the mobile robot based on the input; calculate, based on the target trajectory of the center of mass of the mobile robot and dynamic constraints of the mobile robot" where behaviors reads on "action cost information and constraints reads on first environment).

Regarding claim 14, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein the operations further comprises: 
performing learning for each action mode, of a plurality of action modes, of the action body (Dalibard [0010] "robot which is able to compute in real time the commands which allow it at the same time to follow a trajectory, and perform expressive movements of the articulated limbs which are part of a behavior" where real time commands, following a trajectory, and performing expressive movements all constitute action modes), and
 deciding an action of the action body based on the action model corresponding to an action mode of the plurality of action modes (Dalibard [0011]: "instructions defining a behavior of the mobile robot" where instructions read on "action model"; Dalibard [0072]: "robot can determine, when seeing a human being, to advance and shake" where determine reads on "decide", seeing a human reads on "first environment", and robot reads on "action body").

Regarding claim 15, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein
an action of the action body includes movement (Dalibard [0001]: "a mobile robot, of complex motions comprising a combination of a displacement and movements").

Regarding claim 16, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein the operations further comprises: Page 7 of 19Application No. 16/046,485 Reply to Office Action of February 18, 2022 
deciding whether or not it is possible for the action body to move (Dalibard [0006]: "determine commands of all the articulations of a robot to perform movements" where it is understood that "all the articulations of a robot" indicates all "possible" articulations/movements since the robot would not be programmed to determine articulations that the robot is not capable of), and deciding a moving direction in a case of movement (Dalibard [0035]: The specific robot... can move in any direction").

Regarding claim 17, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein the operations further comprises: 
deciding an action of the action body in the first environment on a basis of at least any one of: an object recognition result based on a captured image obtained by imaging the first environment (Dalibard [0036]: "the robot displayed on figure 1 also comprises various kinds of sensors. Some of them are used to control the position and movements of the robot... The robot can also include two 2D color RGB cameras... so as to be able to sense its relative position to objects/beings in its environment") or a speech recognition result based on speech picked up in the first environment.

Regarding claim 18, Dalibard discloses an information processing apparatus comprising: a processor configured to: (Dalibard [0011]: "a processor" where processor reads on information processing apparatus) comprising:
construct an action model that decides an action of an action body (Dalibard [0011]: "receive an input instructions defining a behavior of the mobile robot" where receive reads on "learn", instructions read on "action model", behavior reads on "action", and mobile robot reads on "action body" also see [0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”) on a basis of: (i) environment information indicating a first environment surrounding the action body, and (ii) action cost information indicating a cost (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot" where constraints reads on "environment information" and calculated predictive movements reads on "action cost information" (Examiner understands that "action cost information" refers to any type of movement and behavior from the robot) when based on an action, the action body takes, in the first environment (Dalibard [0032]: "take into account unexpected constraints or interactions ... unexpected obstacles, or to adopt a behavior when seeing a human or a robot with which an interaction is possible" where adopt a behavior reads on "takes an action" and seeing a human reads on "first environment"); and
control the action of the action body in the first environment (Dalibard [0072]: "robot can determine, when seeing a human being, to advance and shake" where determine reads on "decide", seeing a human reads on "first environment", and robot reads on "action body") on a basis of the environment information (Dalibard [0015]: "calculate predicted movements of articulated limbs with respect to dynamic constraints" where constraints reads on "environment information") and the action model (Dalibard [0011]: "instructions defining a behavior of the mobile robot" where instructions read on "action model").

Regarding claim 19, Dalibard discloses an information processing method that is executed by a processor (Dalibard [0011]: "a processor"), the information processing method comprising:
constructing an action model that decides an action of an action body (Dalibard [0011]: "instructions defining a behavior of the mobile robot" where instructions read on "action model", behavior reads on "action", and mobile robot reads on "action body" also see [0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”) on a basis of (i) environment information indicating a first environment surrounding the action body, and (ii) action cost information indicating a cost (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot" where constraints reads on "environment information" and calculated predictive movements reads on "action cost information" (Examiner understands that "action cost information" refers to any type of movement and behavior from the robot)) when based on the action, the action body takes in the first environment (Dalibard [0032]: "take into account unexpected constraints or interactions ... unexpected obstacles, or to adopt a behavior when seeing a human or a robot with which an interaction is possible" where adopt a behavior reads on "takes an action" and seeing a human reads on "first environment"); and
controlling the action of the action body in the first environment (Dalibard [0072]: "robot can determine, when seeing a human being, to advance and shake" where determine reads on "decide", seeing a human reads on "first environment", and robot reads on "action body") on a basis of the environment information (Dalibard [0015]: "calculate predicted movements of articulated limbs with respect to dynamic constraints" where constraints reads on "environment information") and the action model (Dalibard [0011]: "instructions defining a behavior of the mobile robot" where instructions read on "action model").
 



Claim Rejections - 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Dalibard (US 20190118384 A1) as applied to claim 5 above, in view of Afrouzi (US 9764472 B1).

Regarding claim 6, the primary reference, Dalibard (US 20190118384 A1) discloses the non-transitory computer-readable medium according to claim 5, wherein 
the prediction model (Dalibard [0015]: "processor is configured to calculate predicted movements of articulated limbs with respect to dynamic constraints of the mobile robot in order to minimize a function of cost" where minimize a function of cost reads on "predicts the action cost information" and constraints reads on "environment information"; it is understood that whatever programming causes the processor to perform this calculation constitutes "a prediction model"). Dalibard does not explicitly disclose "minimizes an error between the action cost information obtained from the first measurement information and the action cost information obtained from a prediction according to the prediction model".
Afrouzi (US 9764472 B1) teaches minimizes an error between the action cost information obtained from the first measurement information and the action cost information obtained from a prediction according to the prediction model (i.e. encountering a detected/unexpected obstacle where no obstacle was expected/predicted) during completion of a task in order to increase the probability that each time the robotic device undertakes a new path, it is almost certainly substantially collision-free (Col. 7, Ins. 11-25: "the asterisk path mode may be utilized if the robotic device encounters a number of problems during completion of its job... This increases the probability that each time the robotic device undertakes a new path, it is almost certainly substantially collision­ free" where problems reads on "errors", and almost certainly substantially collision-free reads on "to minimize"). Afrouzi further teaches determining which movement pattern to use based on measuring its distance to obstacles (movement based on measurement). If few obstacles are detected, then the robot adopts a triangle path mode method based on the prediction that no/few obstacles will be encountered (col. 12, Ins. 24-33: "shown in FIG. 2C, once a working zone has been established, the robotic device 100 determines which movement pattern to use for the particular zone by rotating 360 degrees and measuring its distance to obstacles all the way around using distance measuring sensors. If the method detects three or more obstacles that are closer to the robotic device than a preset minimum distance and at least a predefined number of degrees apart are detected, "closest obstacle path" path mode is activated. If not, "triangle path mode" coverage method is activated" where preset and predefined numbers reads on action cost information obtained from prediction). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dilibard to minimize the errors between movements based on measurements and movements based on predictions, as taught by Afrouzi, from the learning section disclosed in Dalibard in order to increase the robotic device's performance, in particular its efficiency (Afrouzi col. 2, Ins. 21-22).

Regarding claim 8, Dalibard discloses the non-transitory computer-readable medium according to claim 5 (Dalibard [0011]: "a processor'' where processor reads on "computer''). Dalibard does not teach determining whether to update the prediction model, on a basis of an error between the action cost information obtained from the first measurement information and the action cost information obtained from a prediction according to the prediction model.
Afrouzi teaches an determining whether to update the prediction model, on a basis of an error between the action cost information obtained from the first measurement information and the action cost information obtained from a prediction according to the prediction model (Afrouzi Col. 4, Ins. 4-10: "detecting the new obstacle after execution of a planned path has begun causes an error to be logged", i.e. encountering a detected/unexpected obstacle where no obstacle was expected/predicted, "where when a first pre-determined number of errors are logged, switching from calculating the first center-return path to calculating the second center-return path, and where when a second pre-determined number of errors are logged, switching from calculating the second center-return path to calculating the third center-return path", i.e. switching paths constitutes updating the prediction model; see also Afrouzi Col. 14, In. 61 - col. 15, In. 6). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dilibard to determine whether to update the prediction model, as taught by Afrouzi, from the learning section disclosed in Dalibard in order to increase the robotic device's performance, in particular its efficiency (Afrouzi col. 2, Ins. 21-22).

Regarding claim 9, modified Dalibard discloses the non-transitory computer-readable medium according to claim 8, wherein the operations further comprises:
 determining whether to the second measurement information, on a basis of an error between the second measurement information that calculates the action cost information and third measurement information newly measured in the second environment ([0064]: A map of the obstacles [previously detected] in the environment of the robot can be refreshed/updated every 100 ms; where Examiner understands that the map of previous measurements would be updated to reflect changes/errors between previously detected obstacles and newly detected obstacles).
 
Regarding claim 10, modified Dalibard discloses the non-transitory computer-readable medium according to claim 8, wherein the operations further comprises: 
determining whether to update the second measurement information (Dalibard [0064]: A map of the obstacles [previously detected] in the environment of the robot can be refreshed/updated every 100 ms) on the basis of an error between the action cost information obtained from the second measurement information and the action cost information obtained from a prediction according to the prediction model (Dalibard [0072]: the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle; where Examiner understands that the map of previous measurements would be updated to reflect changes/errors in movement caused by a difference between previously detected obstacles and newly detected obstacles).

Claims 20 is rejected under 35 U.S.C. §103 as being unpatentable over Dalibard (US 20190118384 A1) as applied to claim 1 above, in view of Raizer (US 20200324970 A1).

Regarding claim 20, Dalibard discloses the non-transitory computer-readable medium according to claim 1, wherein the action cost information (movement/behavior) is predicted based on a comparison between  (Dalibard [0032]: "take into account unexpected constraints or interactions ... unexpected obstacles, or to adopt a behavior when seeing a human or a robot with which an interaction is possible" where constraints reads on "environment", where seeing a human reads on "the first environment" and where unexpected obstacle reads on the "second environment") 
Furthermore, Dalibard does not disclose a comparison between an amount of consumed power in the first environment and an amount of consumed power in a second environment. However, Raizer teaches the action cost information (movement/behavior) is predicted based on a comparison between an amount of consumed power in the first environment and an amount of consumed power in a second environment (Raizer [0074]: “The ultimate goal of the method is to create an algorithm, which will take into considerations all of the energy consuming components in the warehouse system. The power consumption for each component is sensed separately and a virtual scenario is built in which the behavior of each component is learned. Analyzing the length, speed, linearity and power consumption of each component in the scenario will help predict the energy needed for each component in every operation. Calculating all this in correspondence to the specific environment, i.e. the warehouse layout, and the known weight of a load will enable predictions of power consumption for future scenarios using machine learning to apply more efficient and more effective behavior of the system” where applying effective behavior of the system reads on action cost information [movement/ behavior] of the robot system; also see [0055]: “a set of on-board sensors that are located at various locations on the robot to aid the robot in navigation and to identify obstacles…Those sensors also… allows the robot to be safe enough to operate in a human environment and interact with workers” where interacting with a human reads on "first environment" and an environment with obstacles reads on "second environment"). 
Dalibard and Raizer are analogous art because they are in the same field of endeavor, predicting/controlling the movement of a robot. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of Dalibard’s to further incorporate the comparison between an amount of consumed power of Raizer, to further predict the robot’s behavior/movement. The suggestion/motivation to combine is that a robot which includes the comparison of consumed power between different environments is capable of accurately predicting the most efficient movement in order to preserve the life of the battery of the robot.


Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments with have been fully considered but are not persuasive. Applicant argues that the cited art of record fails to teach or reasonably suggest, “constructing an action model”, the examiner respectfully disagrees. Specifically, applicant argues that the reference, Dalibard teaches “constructing instructions that decide the behavior of the mobile robot on a basis of environment and movement/behavior of the mobile robot.” Examiner’s considers that Dalibard disclosing ([0072]: “In other embodiments of the invention, the instructions 311 defining the behavior of the mobile robot are calculated on-the-fly. It is for example the case if the robot determines a behavior to adopt in real time, based on inputs from sensors. For example, the robot can determine, when seeing a human being, to advance and shake a hand, generate a target posture to reach and a trajectory to follow to shake the hand of the human being. In another scenario, the robot can follow a trajectory. Then an unexpected obstacle appears on the trajectory, that the robot can avoid. It then generates on-the-fly a timed posture to reach in order to avoid the obstacle, and calculate, based on the target trajectory and the timed posture to reach to avoid the obstacle, predicted movements of articulated limbs”) reads on constructing an action model (instructions) that decides an action based on the environment and movement of the robot. Furthermore, Dalibard discloses the ability to receive input instructions defining the behavior of the mobile robot based on constraints in the environment and that the constraints are action cost information; the instructions define the behavior so that they decide an action of the robot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                      /JASON HOLLOWAY/                                                                                                              Primary Examiner, Art Unit 3664